IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JAMES E. WILLIAMS,                    §
                                        §   No. 404, 2021
        Defendant Below,                §
        Appellant,                      §
                                        §   Court Below–Superior Court
        v.                              §   of the State of Delaware
                                        §
  STATE OF DELAWARE,                    §
                                        §   Cr. ID No. 1610009536 (S)
        Appellee.                       §

                          Submitted: April 11, 2022
                          Decided:   June 9, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    James E. Williams filed this appeal from a Superior Court order

sentencing him for a violation of probation (“VOP”). The State has filed a motion

to affirm the judgment below on the ground that it is manifest on the face of

Williams’ opening brief that his appeal is without merit. We agree and affirm.

      (2)    In 2016, Williams, then a nineteen-year-old male, was indicted for six

sex offenses arising out of his physical contact with a thirteen-year-old female. On

April 19, 2017, Williams pleaded guilty to one count of fourth-degree rape and one

count of unlawful sexual contact, and the State agreed to dismiss the remaining
charges. After a presentence investigation, the Superior Court sentenced Williams

as follows: for fourth-degree rape, to fifteen years of Level V incarceration,

suspended after the successful completion of the Transitions Sex Offender Program

for decreasing levels of supervision; and for unlawful sexual contact, to three years

of Level V incarceration, suspended for two years of Level III probation. Williams

did not appeal his convictions or sentence.

      (3)    In 2019, the Superior Court found that Williams had violated the terms

of his probation. The Superior Court re-sentenced Williams on the fourth-degree

rape conviction to twelve years and seven months of Level V incarceration,

suspended for six months served in a program chosen by the Department of

Corrections followed by two years of Level III probation with GPS-monitoring. On

the unlawful-sexual-contact conviction, the Superior Court re-imposed the original

sentence of three years of Level V incarceration, suspended for two years of Level

III probation. In April 2021, the Superior Court again found that Williams had

violated the terms of his probation. The Superior Court re-sentenced Williams on

the fourth-degree rape conviction to eleven years and ten months, suspended for nine

months of Level IV work release followed by one year of Level III probation. On

the unlawful-sexual-contact conviction, the Superior Court sentenced Williams to

three years of incarceration, suspended for six months of Level III probation.




                                          2
      (4)    In October 2021, Williams’ probation officer filed a VOP report,

alleging that Williams had violated the terms of his probation by failing to follow

the rules of the work-release center. Specifically, the VOP report alleged that

Williams had violated the work-release center’s rules because he was fired from his

job at a fast-food restaurant because he had been accused of sexually harassing a

fifteen-year-old female. Following his termination, Williams was transferred from

the work-release center to the VOP center where he allegedly also violated the terms

of his probation by resisting a strip search. On October 28, 2021, the Superior Court

found Williams in violation of the terms of his probation for a third time and deferred

sentencing until Williams’ probation officer was available to address the court. On

November 19, 2021, the Superior Court sentenced Williams on the fourth-degree

rape conviction to eleven years and two months of Level V incarceration, suspended

after two years and the successful completion of a Level V program selected by DOC

for one year of Level III probation, and on the unlawful sexual contact conviction,

to three years of Level V incarceration, suspended for one year of Level III

probation. This appeal followed.

      (5)    On appeal, Williams contends that (i) contrary to the allegations in the

VOP report, he complied with the strip search at the VOP center and (ii) his sentence

is excessive. Williams’ claims are unavailing.




                                          3
       (6)    To the extent that Williams argues his probation should not have been

revoked based on his failure to comply with DOC’s strip-search request, this Court

has held many times that it is the appellant’s obligation to supply those portions of

the transcript of the proceedings below that are necessary to give the Court a fair and

accurate account of the context in which the alleged errors arose.1 Williams did not

provide the Court with the VOP hearing transcript. Without it, the Court has no

basis to review Williams’ apparent claim that the evidence presented did not support

a VOP. In any event, Williams acknowledges in his opening brief that he was

terminated from his job because he had been accused of sexual harassment.

Probation is an “act of grace,” and the Superior Court has broad discretion in

deciding whether to revoke a defendant’s probation.2 In a VOP hearing, the State is

only required to prove by a preponderance of the evidence that the defendant violated

the terms of his probation.3 A preponderance of evidence is “some competent

evidence” to “reasonably satisfy the judge that the conduct of the probationer has

not been as good as required by the conditions of probation.”4             Under the

circumstances presented here, we conclude that the Superior Court did not abuse its

discretion when it revoked Williams’ probation.




1
  Trioche v. State, 525 A.2d 151, 154 (Del. 1987).
2
  Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006).
3
  Id.
4
  Id.
                                              4
       (7)    Williams’ argument that his sentence is excessive is also without merit.

“Appellate review of a sentence is limited to whether the sentence falls within the

statutory limits prescribed by the General Assembly and whether it is based on

factual predicates that are false, impermissible, or lack minimal reliability, judicial

vindictiveness or bias, or a closed mind.”5 When a sentence falls within the statutory

limits, we review it for abuse of discretion.6 We will not find that the Superior Court

abused its discretion unless it is clear that the sentencing judge relied on

impermissible factors or exhibited a closed mind.7 After finding that a probationer

has violated the terms of his probation, the Superior Court may impose any period

of incarceration up to and including the balance of Level V time remaining on the

original sentence.8 Although Williams faced more than fourteen years in backup

Level V time, the Superior Court only sentenced him to two years of unsuspended

incarceration. The sentence imposed by the Superior Court clearly falls within

statutory limits. And we note that the allegation in the VOP report—that Williams

was fired from his job because he sexually harassed a teenage female—reflects

Williams’ need for continued treatment, as noted by the Superior Court in its

sentencing order. Under the circumstances, we find no abuse of discretion.




5
  Weston v. State, 832 A.2d 742, 746 (Del. 2003).
6
  Id.
7
  Id.
8
  11 Del. C. § 4334(c); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
                                               5
     NOW, THEREFORE, IT IS HEREBY ORDERED that the motion to affirm

be GRANTED and the judgment of the Superior Court be AFFIRMED.

                                 BY THE COURT:


                                 /s/ Collins J. Seitz, Jr.
                                      Chief Justice




                                    6